Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 8/13/2020, wherein claims 1-16 are pending and claims 10,11, and 14 are withdrawn. 

Election/Restrictions
Applicant’s election without traverse of Species I, figs. 1 and 2, and species A, fig. 3A in the reply filed on 11/23/2022 is acknowledged. The applicant provides that claims 1-8 and 11-16 correspond to the elected species. The examiner examined claim 9 because applicant’s spec provides that protrusions of 3A can be conical or globular in shape. The examiner however further withdraws claims 11 and 14 as pertaining to non-elected species. Claim 11 corresponds to species II (para. 25) and claim 14 corresponds to fig. 3C. In summary, claims 10,11, and 14 are withdrawn.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 16, it is unclear how the window has an opening exposing between fifty and ninety-nine percent of the back-side of the hand covering because the opening is through the back-side of the hand covering and therefore would expose the wearer’s hand or the inside of the palm side of the glove rather than the back-side of the hand covering. The examiner is interpreting this limitation to mean that if the back side of the hand covering includes the opening, then the opening occupies between fifty and ninety-nine percent of the back-side of the hand covering.
Regarding claims 15 and 16, it is unclear how the side wall circumscribes the hand covering and is able to laterally surround the human hand because the hand covering has an opening to receive the wearer’s hand and therefore the side wall wouldn’t circumscribe (encircle) the hand covering or laterally surround (enclose on all sides) the wearer’s hand. 

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruchas (U.S. Patent No. 3096523) in view of Rombach et al. (U.S. Patent No. 5452478).
Regarding claim 1, Bruchas teaches a glove (figs. 1,2) comprising: a hand covering (figs. 1,2 excluding 12,13) having a palm-side (fig. 1) and a back-side (fig. 2); an interior volume defined between the palm-side and the back-side (to receive the wearer’s hand (figs. 1,2); five sheathes (12,13,15) affixed to the hand covering able to receive four fingers and a thumb of a human hand (figs. 1,2), each of the five sheathes being in communication with the interior volume (figs. 1,2), each of the five sheathes terminating in a pocket able to fully circumscribe a fingertip (ends of 12,13 that extend ¼” or more, figs. 1,2), the pocket being no less than a quarter of an inch in length  (figs. 1,2); an aperture perforating the hand-covering between the palm-side and the back- side enabling insertion of the human hand into the interior volume (opening to receive wearer’s hand, figs. 1,2); a window perforating the back-side of the hand covering (opening in backside of glove, fig. 2), the window having an opening (A, see annotated fig.)) exposing between fifty and ninety-nine percent of the back-side of the hand covering (fig. 2); fives slots (B, see annotated fig. and slot extending from A into 13) connected to the opening (fig. 2), each of the five slots each corresponding to one of the five sheathes (fig. 2), each of the five slots extending from the opening to a corresponding pocket (fig. 2, slot extending from A into 13 would extend to the pocket of 13); 
While it appears that the pocket of the sheathes would be at least a quarter of an inch in length, Bruchas doesn’t explicitly teach the length of the pocket. Therefore, to the extent that it might be argued that one of ordinary skill in the art would not consider Bruchas  to disclose this feature, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the pocket to be at least a quarter inch in length in order to provide sufficient coverage to a wearer’s fingers as shown in fig. 2.
Bruchas teaches a wrist fastener (16) but fails to teach a fastener circumscribing the aperture and able to selectively tension the aperture about a wrist of a wearer.
	Rombach teaches a glove (fig. 1) having a strap fastener (2,5) circumscribing the aperture (fig. 1) and able to selectively tension the aperture about a wrist of a wearer (col. 2, lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the wrist fastener of Bruchas with a strap fastener circumscribing the aperture so as to be able to selectively tension the aperture about a wrist of a wearer as taught by Rombach in order to allow increased adjustability of the fit around the wearer and a tighter fit if desired. Additionally, substituting one known fastener configuration with another known fastener configuration yields the predictable result of providing a way to cinch the open end of the glove around a wearer.

    PNG
    media_image1.png
    478
    717
    media_image1.png
    Greyscale

Regarding claim 3, the Bruchas/Rombach combined reference teaches wherein the five sheathes each comprise an elastic material (15)(col. 2, lines 18-26), but doesn’t specifically teach in the relied on embodiment that the hand covering comprises an elastic material
Rombach teaches in another embodiment (fig. 3) the palm-side of the hand-covering comprises an elastic gripping material (20,21) (col. 2, lines 46-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added an elastic gripping material to the palm-side of the glove of the Bruchas/Rombach combined reference in view of Bruchas in order to provide increased grip ability to the palm of the glove.

Regarding claim 4, the Bruchas/Rombach combined reference doesn’t specifically teach in the relied on embodiment that the palm-side of the hand-covering comprises a laminate having a higher friction coefficient than the hand covering.
Rombach teaches in another embodiment (fig. 3) the palm-side of the hand-covering comprises a laminate (20,21) having a higher friction coefficient than the hand covering (col. 2, lines 18-26, 46-63, 68-72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a neoprene laminate having a higher friction coefficient than the hand covering to the palm-side of the glove of the Bruchas/Rombach combined reference in view of Bruchas in order to provide increased grip ability to the palm of the glove.
Regarding claim 5, the Bruchas/Rombach combined reference teaches the laminate comprises rubber (col. 2, lines 46-63, neoprene).
Regarding claim 6, the Bruchas/Rombach combined reference teaches the fastener comprises a hook-and-loop fastener (col. 2, lines 20-25 of Rombach).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruchas (U.S. Patent No. 3096523) in view of Rombach et al. (U.S. Patent No. 5452478) and further in view of Gaiser (U.S. Patent No. 4270228).

Regarding claim 7, the Bruchas/Rombach combined reference fails to teach the fastener comprises an elastic strap.
Gaiser further teaches a glove including an elastic strap (col. 2, lines 48-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the strap fastener of the Bruchas/Rombach combined reference elastic in view of Gaiser in order to better conform around a wearer’s wrist and provide increased adjustability.

Claim(s) 8,9,12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruchas (U.S. Patent No. 3096523) in view of Rombach et al. (U.S. Patent No. 5452478) and further in view of Kobe et al. (U.S. Patent No. 6904615).

Regarding claim 8, the Bruchas/Rombach combined reference teaches areas of gripping material on the five sheaths (15) (col. 2, lines 18-26), but fails to teach each of the five sheaths and the palm-side of the hand covering each further comprise a plurality of conical protrusions.
Rombach teaches in another embodiment (fig. 3) the palm-side of the hand-covering comprises a gripping material (20,21) (col. 2, lines 46-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a gripping material to the palm-side of the glove of the Bruchas/Rombach combined reference in view of Bruchas in order to provide increased grip ability to the palm of the glove.
The Bruchas/Rombach combined reference fails to teach each of the five sheaths and the palm-side of the hand covering each further comprise a plurality of conical protrusions.
Kobe teaches grip enhancing material that can be applied to a glove comprising a plurality of conical protrusions (col. 1, lines 48-58; col. 3, lines 49-61; col. 10, lines 23,24; col. 11, lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the gripping material on each of the five sheaths and the palm-side of the hand covering so as to include a plurality of conical protrusions in order to provide improved friction control and grip ability.

Regarding claim 9, the Bruchas/Rombach combined reference teaches areas of gripping material on the five sheaths (15) (col. 2, lines 18-26), but fails to teach each of the five sheaths and the palm-side of the hand covering each further comprise a plurality of globular protrusions.
Rombach teaches in another embodiment (fig. 3) the palm-side of the hand-covering comprises a gripping material (20,21) (col. 2, lines 46-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a gripping material to the palm-side of the glove of the Bruchas/Rombach combined reference in view of Bruchas in order to provide increased grip ability to the palm of the glove.
The Bruchas/Rombach combined reference fails to teach each of the five sheaths and the palm-side of the hand covering each further comprise a plurality of globular protrusions.
Kobe teaches grip enhancing material that can be applied to a glove comprising a plurality of globular protrusions (col. 1, lines 48-58; col. 3, lines 49-61; col. 10, lines 23,24; col. 11, lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the gripping material on each of the five sheaths and the palm-side of the hand covering so as to include a plurality of globular protrusions in order to provide improved friction control and grip ability.

Regarding claim 12, the Bruchas/Rombach combined reference fails to teach the laminate comprises conical protrusions.
Kobe teaches grip enhancing material that can be applied to a glove comprising a plurality of conical protrusions (col. 1, lines 48-58; col. 3, lines 49-61; col. 10, lines 23,24; col. 11, lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised the laminate of the Bruchas/Rombach combined reference of a plurality of conical protrusions in view of Kobe in order to provide improved friction control and grip ability.
Regarding claim 13, the Bruchas/Rombach combined reference fails to teach the laminate comprises globular protrusions.
Kobe teaches grip enhancing material that can be applied to a glove comprising a plurality of globular protrusions (col. 1, lines 48-58; col. 3, lines 49-61; col. 10, lines 23,24; col. 11, lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised the laminate of the Bruchas/Rombach combined reference of a plurality of globular protrusions in view of Kobe in order to provide improved friction control and grip ability.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruchas (U.S. Patent No. 3096523) in view of Rombach et al. (U.S. Patent No. 5452478) and further in view of Willard (U.S. Patent No. 2327836).
Regarding claim 15, the Bruchas/Rombach combined reference teaches a sidewall circumscribing a portion of the hand covering and able to laterally surround a portion of the human hand (figs. 1,2); a lip delineating the edges of the sidewall (edge along the opening, fig. 2) and extending upwardly over a backside of the human hand when worn (fig. 2), but doesn’t teach the sidewall circumscribing the hand covering and able to laterally surround the human hand (other than at the wrist opening) because the pinky side of the glove doesn’t appear to have a sidewall extending from 12.
Willard teaches a glove (figs. 1,2) having an opening (11) on the back side (fig. 1) and a sidewall extending from the pinky sleeve (left side fig. 1) that extends to the backside of the glove (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a sidewall extending from the pinky sleeve on the pinky side of the glove of the Bruchas/Rombach combined reference thereby resulting in the sidewall circumscribing the hand covering and being able to laterally surround the human hand in view of Willard in order to better maintain the glove in position of the wearer’s hand and to provide increased protection to the wearer.
Regarding claim 16, the Bruchas/Rombach combined reference teaches a glove (figs. 1,2) comprising: a hand covering (figs. 1,2 excluding 12,13) having a palm-side (fig. 1) and a back-side (fig. 2); five sheathes (12,13,15) affixed to the hand covering able to receive four fingers and a thumb of a human hand (figs. 1,2), each of the five sheathes terminating in a pocket able to fully circumscribe a fingertip (ends of 12,13 that extend ¼” or more, figs. 1,2), the pocket being no less than a quarter of an inch in length  (figs. 1,2); an aperture perforating the hand-covering between the palm-side and the back- side enabling insertion of the human hand into the interior volume (opening to receive wearer’s hand, figs. 1,2); a window perforating the back-side of the hand covering (opening in backside of glove, fig. 2), the window having an opening (A, see annotated fig.)) exposing between fifty and ninety-nine percent of the back-side of the hand covering (fig. 2); fives slots (B, see annotated fig. and slot extending from A into 13) connected to the opening (fig. 2), each of the five slots each corresponding to one of the five sheathes (fig. 2), each of the five slots extending from the opening to a corresponding pocket (fig. 2, slot extending from A into 13 would extend to the pocket of 13); a sidewall circumscribing a portion of the hand covering and able to laterally surround a portion of the human hand (figs. 1,2); a lip delineating the edges of the sidewall (edge along the opening, fig. 2) and extending upwardly over a backside of the human hand when worn (fig. 2), and a wrist fastener (16).
While it appears that the pocket of the sheathes would be at least a quarter of an inch in length, Bruchas doesn’t explicitly teach the length of the pocket. Therefore, to the extent that it might be argued that one of ordinary skill in the art would not consider Bruchas  to disclose this feature, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the pocket to be at least a quarter inch in length in order to provide sufficient coverage to a wearer’s fingers as shown in fig. 2.
Bruchas fails to teach fastener circumscribing the aperture and able to selectively tension the aperture about a wrist of a wearer, and the sidewall circumscribing the hand covering and able to laterally surround the human hand (other than at the wrist opening) because the pinky side of the glove doesn’t appear to have a sidewall extending from 12. 
Rombach teaches a glove (fig. 1) having a strap fastener (2,5) circumscribing the aperture (fig. 1) and able to selectively tension the aperture about a wrist of a wearer (col. 2, lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the wrist fastener of Bruchas with a strap fastener circumscribing the aperture so as to be able to selectively tension the aperture about a wrist of a wearer as taught by Rombach in order to allow increased adjustability of the fit around the wearer and a tighter fit if desired. Additionally, substituting one known fastener configuration with another known fastener configuration yields the predictable result of providing a way to cinch the open end of the glove around a wearer.
The Bruchas/Rombach combined reference fails to teach the sidewall circumscribing the hand covering and able to laterally surround the human hand (other than at the wrist opening) because the pinky side of the glove doesn’t appear to have a sidewall extending from 12. 
Willard teaches a glove (figs. 1,2) having an opening (11) on the back side (fig. 1) and a sidewall extending from the pinky sleeve (left side fig. 1) that extends to the backside of the glove (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a sidewall extending from the pinky sleeve on the pinky side of the glove of the Bruchas/Rombach combined reference thereby resulting in the sidewall circumscribing the hand covering and being able to laterally surround the human hand in view of Willard in order to better maintain the glove in position of the wearer’s hand and to provide increased protection to the wearer.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent No. 9084444) in view of Bruchas (U.S. Patent No. 3096523) in view of Rombach et al. (U.S. Patent No. 5452478).

Regarding claim 1, Lin teaches a glove (fig. 1) comprising a hand covering (3,5 excluding finger and thumb sleeves) having a palm-side (5) and a back-side (3); an interior volume defined between the palm-side and the back-side (between 3 and 5 to receive the wearer’s hand); five sheathes (finger and thumb sheathes)  affixed to the hand covering able to receive four fingers and a thumb of a human hand (fig. 1)(col. 3, lines 4-15), each of the five sheathes being in communication with the interior volume (fig. 1), each of the five sheathes terminating in a pocket (ends of finger and thumb sheaths that extend at least 1/4”, figs. 1,2) able to fully circumscribe a fingertip (distal ends of finger and thumb sheathes are closed, col. 3, lines 4-15), the pocket being no less than a quarter of an inch in length; an aperture perforating the hand-covering between the palm-side and the back- side enabling insertion of the human hand into the interior volume (opening between 3 and 5 to insert a hand); but fails to teach

a window perforating the back-side of the hand covering, the window having an opening exposing between fifty and ninety-nine percent of the back-side of the hand covering, fives slots, each of the five slots each corresponding to one of the five sheathes, the fives slots connected to the opening, each of the five slots extending from the opening to a corresponding pocket, each of the five slots extending from the opening to a corresponding pocket, and a fastener circumscribing the aperture and able to selectively tension the aperture about a wrist of a wearer.
Bruchas teaches a glove having a window perforating the back-side of the hand covering (opening in backside of glove, fig. 2), the window having an opening (A, see annotated fig.)) exposing between fifty and ninety-nine percent of the back-side of the hand covering (fig. 2); fives slots (B, see annotated fig. and slot extending from A into 13) connected to the opening (fig. 2), each of the five slots each corresponding to one of the five sheathes (fig. 2), each of the five slots extending from the opening to a corresponding pocket (fig. 2, slot extending from A into 13 would extend to the pocket of 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the glove of Lin so as to have a window perforating the back-side of the hand covering, the window having an opening exposing between fifty and ninety-nine percent of the back-side of the hand covering, fives slots, each of the five slots each corresponding to one of the five sheathes, the fives slots connected to the opening, each of the five slots extending from the opening to a corresponding pocket, each of the five slots extending from the opening to a corresponding pocket in view of Bruchas in order to provide increased freedom, flexibility and manueverability of the wearer's hand (col. 3, lines 6-7 of Bruchas).
The Lin/Bruchas combined reference fails to teach a fastener circumscribing the aperture and able to selectively tension the aperture about a wrist of a wearer.
	Rombach teaches a glove (fig. 1) having a strap fastener (2,5) circumscribing the aperture (fig. 1) and able to selectively tension the aperture about a wrist of a wearer (col. 2, lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a strap fastener circumscribing the aperture of the Lin/Bruchas combined reference so as to be able to selectively tension the aperture about a wrist of a wearer as taught by Rombach in order to allow increased adjustability of the fit around the wearer’s wrist and a tighter fit if desired. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent No. 9084444) in view of Bruchas (U.S. Patent No. 3096523) in view of Rombach et al. (U.S. Patent No. 5452478) and further in view of Jordan et al. (U.S. 20030230591).
Regarding claim 2, the Lin/Bruchas/Rombach combined reference fails to teach a container containing multiples of the glove of claim 1, the multiples of the glove being connected serially within the container, the container having a slit-opening through which the multiples of the glove may be withdrawn sequentially.
Jordan teaches a container (400 or 500) containing gloves(231-236) (paras. 39, 42, fig. 2H), the multiples of the glove being connected serially within the container (para. 39, fig. 2H), the container having a slit-opening (510 paras. 50,51) through which the multiples of the glove may be withdrawn sequentially (paras. 50,51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided a container containing multiples of the glove of the Lin/Bruchas/Rombach combined reference, the multiples of the glove being connected serially within the container, the container having a slit-opening through which the multiples of the glove may be withdrawn sequentially in view of Jordan in order to dispense the gloves so as to be kept as clean as possible prior to use (paras. 8,9,14).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732      

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732